

98 HR 693 IH: San Gabriel Mountains Foothills and Rivers Protection Act
U.S. House of Representatives
2021-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 693IN THE HOUSE OF REPRESENTATIVESFebruary 2, 2021Ms. Chu (for herself, Mr. Huffman, Mr. Carbajal, Mr. Schiff, Mrs. Napolitano, Mr. Cárdenas, Ms. Roybal-Allard, Ms. Sánchez, Ms. Barragán, Mr. Gomez, Ms. Lee of California, Ms. Brownley, Ms. Porter, Mr. Lowenthal, Mr. Takano, Ms. Eshoo, Mr. DeSaulnier, Mr. Khanna, and Mrs. Torres of California) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo establish as a unit of the National Park System the San Gabriel National Recreation Area in the State of California, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the San Gabriel Mountains Foothills and Rivers Protection Act.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definition of State.Title I—SAN GABRIEL NATIONAL RECREATION AREASec. 101. Purposes.Sec. 102. Definitions.Sec. 103. San Gabriel National Recreation Area.Sec. 104. Management.Sec. 105. Acquisition of non-Federal land within Recreation Area.Sec. 106. Water rights; water resource facilities; public roads; utility facilities.Sec. 107. San Gabriel National Recreation Area Public Advisory Council.Sec. 108. San Gabriel National Recreation Area Partnership.Sec. 109. Visitor services and facilities.Title II—SAN GABRIEL MOUNTAINSSec. 201. Definitions.Sec. 202. National Monument Boundary Modification.Sec. 203. Designation of Wilderness Areas and Additions.Sec. 204. Administration of Wilderness Areas and Additions.Sec. 205. Designation of Wild and Scenic Rivers.Sec. 206. Water rights.2.Definition of StateIn this Act, the term State means the State of California.ISAN GABRIEL NATIONAL RECREATION AREA101.PurposesThe purposes of this title are—(1)to conserve, protect, and enhance for the benefit and enjoyment of present and future generations the ecological, scenic, wildlife, recreational, cultural, historical, natural, educational, and scientific resources of the Recreation Area;(2)to provide environmentally responsible, well-managed recreational opportunities within the Recreation Area;(3)to improve access to and from the Recreation Area;(4)to provide expanded educational and interpretive services to increase public understanding of, and appreciation for, the natural and cultural resources of the Recreation Area;(5)to facilitate the cooperative management of the land and resources within the Recreation Area, in collaboration with the State and political subdivisions of the State, historical, business, cultural, civic, recreational, tourism and other nongovernmental organizations, and the public; and(6)to allow the continued use of the Recreation Area by all individuals, entities, and local government agencies in activities relating to integrated water management, flood protection, water conservation, water quality, water rights, water supply, groundwater recharge and monitoring, wastewater treatment, public roads and bridges, and utilities within or adjacent to the Recreation Area.102.DefinitionsIn this title:(1)AdjudicationThe term adjudication means any final judgment, order, ruling, or decree entered in any judicial proceeding adjudicating or affecting water rights, surface water management, or groundwater management.(2)Advisory councilThe term Advisory Council means the San Gabriel National Recreation Area Public Advisory Council established under section 107(a).(3)Federal landsThe term Federal lands means—(A)public lands under the jurisdiction of the Secretary of the Interior; and(B)lands under the jurisdiction of the Secretary of Defense, acting through the Chief of Engineers.(4)Management planThe term management plan means the management plan for the Recreation Area required under section 104(d).(5)PartnershipThe term Partnership means the San Gabriel National Recreation Area Partnership established by section 108(a).(6)Public water systemThe term public water system has the meaning given the term in 42 U.S.C. 300(f)(4) or in section 116275 of the California Health and Safety Code.(7)Recreation areaThe term Recreation Area means the San Gabriel National Recreation Area established by section 103(a).(8)SecretaryThe term Secretary means the Secretary of the Interior.(9)Utility facilityThe term utility facility means—(A)any electric substations, communication facilities, towers, poles, and lines, ground wires, communication circuits, and other structures, and related infrastructure; and(B)any such facilities associated with a public water system.(10)Water resource facilityThe term water resource facility means irrigation and pumping facilities, dams and reservoirs, flood control facilities, water conservation works, including debris protection facilities, sediment placement sites, rain gauges and stream gauges, water quality facilities, recycled water facilities, water pumping, conveyance and distribution systems, water storage tanks and reservoirs, and water treatment facilities, aqueducts, canals, ditches, pipelines, wells, hydropower projects, and transmission and other ancillary facilities, groundwater recharge facilities, water conservation, water filtration plants, and other water diversion, conservation, groundwater recharge, storage, and carriage structures.103.San Gabriel National Recreation Area(a)Establishment; boundariesSubject to valid existing rights, there is established as a unit of the National Park System in the State the San Gabriel National Recreation Area, which shall consist of approximately 49,387 acres of Federal land and interests in land in the State depicted as the Proposed San Gabriel National Recreation Area on the map entitled San Gabriel National Recreation Area Proposed Boundary and dated July 2019.(b)Map and legal description(1)In generalAs soon as practicable after the date of the enactment of this Act, the Secretary shall file a map and a legal description of the Recreation Area with—(A)the Committee on Energy and Natural Resources of the Senate; and(B)the Committee on Natural Resources of the House of Representatives.(2)Force of lawThe map and legal description filed under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary may correct any clerical or typographical error in the map or legal description.(3)Public availabilityThe map and legal description filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the National Park Service.(c)Administration and jurisdiction(1)Public landsThe public lands included in the Recreation Area shall be administered by the Secretary, acting through the Director of the National Park Service.(2)Department of defense landAlthough certain Federal lands under the jurisdiction of the Secretary of Defense are included in the recreation area, nothing in this title transfers administration jurisdiction of such Federal lands from the Secretary of Defense or otherwise affects Federal lands under the jurisdiction of the Secretary of Defense.(3)State and local jurisdictionNothing in this title alters, modifies, or diminishes any right, responsibility, power, authority, jurisdiction, or entitlement of the State, a political subdivision of the State, including, but not limited to courts of competent jurisdiction, regulatory commissions, boards, and departments, or any State or local agency under any applicable Federal, State, or local law (including regulations).104.Management(a)National park systemSubject to valid existing rights, the Secretary shall manage the public lands included in the Recreation Area in a manner that protects and enhances the natural resources and values of the public lands, in accordance with—(1)this title;(2)section 100101(a), chapter 1003, and sections 100751(a), 100752, 100753, and 102101 of title 54, United States Code (formerly known as the National Park Service Organic Act);(3)the laws generally applicable to units of the National Park System; and(4)other applicable law, regulations, adjudications, and orders.(b)Cooperation with secretary of defenseThe Secretary shall cooperate with the Secretary of Defense to develop opportunities for the management of the Federal land under the jurisdiction of the Secretary of Defense included in the Recreation Area in accordance with the purposes described in section 101, to the maximum extent practicable.(c)Treatment of non-Federal land(1)In generalNothing in this title—(A)authorizes the Secretary to take any action that would affect the use of any land not owned by the United States within the Recreation Area;(B)affects the use of, or access to, any non-Federal land within the Recreation Area;(C)modifies any provision of Federal, State, or local law with respect to public access to, or use of, non-Federal land;(D)requires any owner of non-Federal land to allow public access (including Federal, State, or local government access) to private property or any other non-Federal land;(E)alters any duly adopted land use regulation, approved land use plan, or any other regulatory authority of any State or local agency or unit of Tribal government;(F)creates any liability, or affects any liability under any other law, of any private property owner or other owner of non-Federal land with respect to any person injured on the private property or other non-Federal land;(G)conveys to the Partnership any land use or other regulatory authority;(H)shall be construed to cause any Federal, State, or local regulation or permit requirement intended to apply to units of the National Park System to affect the Federal lands under the jurisdiction of the Secretary of Defense or non-Federal lands within the boundaries of the recreation area; or(I)requires any local government to participate in any program administered by the Secretary.(2)CooperationThe Secretary is encouraged to work with owners of non-Federal land who have agreed to cooperate with the Secretary to advance the purposes of this title.(3)Buffer zones(A)In generalNothing in this title establishes any protective perimeter or buffer zone around the Recreation Area.(B)Activities or uses up to boundariesThe fact that an activity or use of land can be seen or heard from within the Recreation Area shall not preclude the activity or land use up to the boundary of the Recreation Area.(4)FacilitiesNothing in this title affects the operation, maintenance, modification, construction, destruction, removal, relocation, improvement or expansion of any water resource facility or public water system, or any solid waste, sanitary sewer, water or waste-water treatment, groundwater recharge or conservation, hydroelectric, conveyance distribution system, recycled water facility, or utility facility located within or adjacent to the Recreation Area.(5)ExemptionSection 100903 of title 54, United States Code, shall not apply to the Puente Hills landfill, materials recovery facility, or intermodal facility.(d)Management plan(1)DeadlineNot later than 3 years after the date of the enactment of this Act, the Secretary and the Advisory Council shall establish a comprehensive management plan for the Recreation Area that supports the purposes described in section 101.(2)Use of existing plansIn developing the management plan, to the extent consistent with this section, the Secretary may incorporate any provision of a land use or other plan applicable to the public lands included in the Recreation Area.(3)Incorporation of visitor services planTo the maximum extent practicable, the Secretary shall incorporate into the management plan the visitor services plan under section 109(a)(2).(4)PartnershipIn developing the management plan, the Secretary shall consider recommendations of the Partnership. To the maximum extent practicable, the Secretary shall incorporate recommendations of the Partnership into the management plan if the Secretary determines that the recommendations are feasible and consistent with the purposes in section 101, this title, and applicable laws (including regulations).(e)Fish and wildlifeNothing in this title affects the jurisdiction of the State with respect to fish or wildlife located on public lands in the State.105.Acquisition of non-Federal land within Recreation Area(a)Limited acquisition authority(1)In generalSubject to paragraph (2), the Secretary may acquire non-Federal land within the boundaries of the Recreation Area only through exchange, donation, or purchase from a willing seller.(2)Additional requirementAs a further condition on the acquisition of land, the Secretary shall make a determination that the land contains important biological, cultural, historic, or recreational values.(b)Prohibition on use of eminent domainNothing in this title authorizes the use of eminent domain to acquire land or an interest in land.(c)Treatment of acquired landAny land or interest in land acquired by the United States within the boundaries of the Recreation Area shall be—(1)included in the Recreation Area; and(2)administered by the Secretary in accordance with—(A)this title; and(B)other applicable laws (including regulations).106.Water rights; water resource facilities; public roads; utility facilities(a)No effect on water rightsNothing in this title or section 202—(1)shall affect the use or allocation, as in existence on the date of the enactment of this Act, of any water, water right, or interest in water (including potable, recycled, reclaimed, waste, imported, exported, banked, or stored water, surface water, groundwater, and public trust interest);(2)shall affect any public or private contract in existence on the date of the enactment of this Act for the sale, lease, loan, or transfer of any water (including potable, recycled, reclaimed, waste, imported, exported, banked, or stored water, surface water, and groundwater);(3)shall be considered to be a relinquishment or reduction of any water rights reserved or appropriated by the United States in the State on or before the date of the enactment of this Act;(4)authorizes or imposes any new reserved Federal water right or expands water usage pursuant to any existing Federal reserved, riparian or appropriative right;(5)shall be considered a relinquishment or reduction of any water rights (including potable, recycled, reclaimed, waste, imported, exported, banked, or stored water, surface water, and groundwater) held, reserved, or appropriated by any public entity or other persons or entities, on or before the date of the enactment of this Act;(6)shall be construed to, or shall interfere or conflict with the exercise of the powers or duties of any watermaster, public agency, public water system, court of competent jurisdiction, or other body or entity responsible for groundwater or surface water management or groundwater replenishment as designated or established pursuant to any adjudication or Federal or State law, including the management of the San Gabriel River watershed and basin, to provide water supply or other environmental benefits;(7)shall be construed to impede or adversely impact any previously adopted Los Angeles County Drainage Area project, as described in the report of the Chief of Engineers dated June 30, 1992, including any supplement or addendum to that report, or any maintenance agreement to operate that project;(8)shall interfere or conflict with any action by a watermaster, water agency, public water system, court of competent jurisdiction, or public agency pursuant to any Federal or State law, water right, or adjudication, including any action relating to water conservation, water quality, surface water diversion or impoundment, groundwater recharge, water treatment, conservation or storage of water, pollution, waste discharge, the pumping of groundwater; the spreading, injection, pumping, storage, or the use of water from local sources, storm water flows, and runoff, or from imported or recycled water, that is undertaken in connection with the management or regulation of the San Gabriel River;(9)shall interfere with, obstruct, hinder, or delay the exercise of, or access to, any water right by the owner of a public water system or any other individual or entity, including the construction, operation, maintenance, replacement, removal, repair, location, or relocation of any well; pipeline; or water pumping, treatment, diversion, impoundment, or storage facility; or other facility or property necessary or useful to access any water right or operate an public water system;(10)shall require the initiation or reinitiation of consultation with the United States Fish and Wildlife Service under, or the application of any provision of, the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) relating to any action affecting any water, water right, or water management or water resource facility in the San Gabriel River watershed and basin; or(11)authorizes any agency or employee of the United States, or any other person, to take any action inconsistent with any of paragraphs (1) through (10).(b)Water resource facilities(1)No effect on existing water resource facilitiesNothing in this title or section 202 shall affect—(A)the use, operation, maintenance, repair, construction, destruction, removal, reconfiguration, expansion, improvement or replacement of a water resource facility or public water system within or adjacent to the Recreation Area or San Gabriel Mountains National Monument; or(B)access to a water resource facility within or adjacent to the Recreation Area or San Gabriel Mountains National Monument.(2)No effect on new water resource facilitiesNothing in this title or section 202 shall preclude the establishment of a new water resource facility (including instream sites, routes, and areas) within the Recreation Area or San Gabriel Mountains National Monument if the water resource facility or public water system is necessary to preserve or enhance the health, safety, reliability, quality or accessibility of water supply, or utility services to residents of Los Angeles County.(3)Flood controlNothing in this title or section 202 shall be construed to—(A)impose any new restriction or requirement on flood protection, water conservation, water supply, groundwater recharge, water transfers, or water quality operations and maintenance; or(B)increase the liability of an agency or public water system carrying out flood protection, water conservation, water supply, groundwater recharge, water transfers, or water quality operations.(4)Diversion or use of waterNothing in this title or section 202 shall authorize or require the use of water or water rights in, or the diversion of water to, the Recreation Area or San Gabriel Mountains National Monument.(c)Utility facilities and rights of wayNothing in this title or section 202 shall—(1)affect the use, operation, maintenance, repair, construction, destruction, reconfiguration, expansion, inspection, renewal, reconstruction, alteration, addition, relocation, improvement, removal, or replacement of a utility facility or appurtenant right-of-way within or adjacent to the Recreation Area or San Gabriel Mountains National Monument;(2)affect access to a utility facility or right-of-way within or adjacent to the Recreation Area or San Gabriel Mountains National Monument; or(3)preclude the establishment of a new utility facility or right-of-way (including instream sites, routes, and areas) within the Recreation Area or San Gabriel Mountains National Monument if such a facility or right-of-way is necessary for public health and safety, electricity supply, or other utility services.(d)Roads; public transit(1)DefinitionsIn this subsection:(A)Public roadThe term public road means any paved road or bridge (including any appurtenant structure and right-of-way) that is—(i)operated or maintained by a non-Federal entity; and(ii)(I)open to vehicular use by the public; or(II)used by a public agency or utility for the operation, maintenance, improvement, repair, removal, relocation, construction, destruction or rehabilitation of infrastructure, a utility facility, or a right-of-way.(B)Public transitThe term public transit means any transit service (including operations and rights-of-way) that is—(i)operated or maintained by a non-Federal entity; and(ii)(I)open to the public; or(II)used by a public agency or contractor for the operation, maintenance, repair, construction, or rehabilitation of infrastructure, a utility facility, or a right-of-way.(2)No effect on public roads or public transitNothing in this title or section 202—(A)authorizes the Secretary to take any action that would affect the operation, maintenance, repair, or rehabilitation of public roads or public transit (including activities necessary to comply with Federal or State safety or public transit standards); or(B)creates any new liability, or increases any existing liability, of an owner or operator of a public road.107.San Gabriel National Recreation Area Public Advisory Council(a)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Secretary shall establish an advisory council, to be known as the San Gabriel National Recreation Area Public Advisory Council.(b)DutiesThe Advisory Council shall advise the Secretary regarding the development and implementation of the management plan and the visitor services plan.(c)Applicable lawThe Advisory Council shall be subject to—(1)the Federal Advisory Committee Act (5 U.S.C. App.); and(2)all other applicable laws (including regulations).(d)MembershipThe Advisory Council shall consist of 22 members, to be appointed by the Secretary after taking into consideration recommendations of the Partnership, of whom—(1)2 shall represent local, regional, or national environmental organizations;(2)2 shall represent the interests of outdoor recreation, including off-highway vehicle recreation, within the Recreation Area;(3)2 shall represent the interests of community-based organizations, the missions of which include expanding access to the outdoors;(4)2 shall represent business interests;(5)1 shall represent Indian Tribes within or adjacent to the Recreation Area;(6)1 shall represent the interests of homeowners’ associations within the Recreation Area;(7)3 shall represent the interests of holders of adjudicated water rights, public water systems, water agencies, wastewater and sewer agencies, recycled water facilities, and water management and replenishment entities;(8)1 shall represent energy and mineral development interests;(9)1 shall represent owners of Federal grazing permits or other land use permits within the Recreation Area;(10)1 shall represent archaeological and historical interests;(11)1 shall represent the interests of environmental educators;(12)1 shall represent cultural history interests;(13)1 shall represent environmental justice interests;(14)1 shall represent electrical utility interests; and(15)2 shall represent the affected public at large.(e)Terms(1)Staggered termsA member of the Advisory Council shall be appointed for a term of 3 years, except that, of the members first appointed, 7 of the members shall be appointed for a term of 1 year and 7 of the members shall be appointed for a term of 2 years.(2)ReappointmentA member may be reappointed to serve on the Advisory Council on the expiration of the term of service of the member.(3)VacancyA vacancy on the Advisory Council shall be filled in the same manner in which the original appointment was made.(f)QuorumA quorum shall be ten members of the advisory council. The operations of the advisory council shall not be impaired by the fact that a member has not yet been appointed as long as a quorum has been attained.(g)Chairperson; proceduresThe Advisory Council shall elect a chairperson and establish such rules and procedures as the advisory council considers necessary or desirable.(h)Service without compensationMembers of the Advisory Council shall serve without pay.(i)TerminationThe Advisory Council shall cease to exist—(1)on the date that is 5 years after the date on which the management plan is adopted by the Secretary; or(2)on such later date as the Secretary considers to be appropriate.108.San Gabriel National Recreation Area Partnership(a)EstablishmentThere is established a Partnership, to be known as the San Gabriel National Recreation Area Partnership.(b)PurposesThe purposes of the Partnership are to—(1)coordinate the activities of Federal, State, Tribal, and local authorities and the private sector in advancing the purposes of this title; and(2)use the resources and expertise of each agency in improving management and recreational opportunities within the Recreation Area.(c)MembershipThe Partnership shall include the following:(1)The Secretary (or a designee) to represent the National Park Service.(2)The Secretary of Defense (or a designee) to represent the Corps of Engineers.(3)The Secretary of Agriculture (or a designee) to represent the Forest Service.(4)The Secretary of the Natural Resources Agency of the State (or a designee) to represent—(A)the California Department of Parks and Recreation; and(B)the Rivers and Mountains Conservancy.(5)1 designee of the Los Angeles County Board of Supervisors.(6)1 designee of the Puente Hills Habitat Preservation Authority.(7)4 designees of the San Gabriel Council of Governments, of whom 1 shall be selected from a local land conservancy.(8)1 designee of the San Gabriel Valley Economic Partnership.(9)1 designee of the Los Angeles County Flood Control District.(10)1 designee of the San Gabriel Valley Water Association.(11)1 designee of the Central Basin Water Association.(12)1 designee of the Main San Gabriel Basin Watermaster.(13)1 designee of a public utility company, to be appointed by the Secretary.(14)1 designee of the Watershed Conservation Authority.(15)1 designee of the Advisory Council for the period during which the Advisory Council remains in effect.(16)1 designee of San Gabriel Mountains National Monument Community Collaborative.(d)DutiesTo advance the purposes described in section 101, the Partnership shall—(1)make recommendations to the Secretary regarding the development and implementation of the management plan;(2)review and comment on the visitor services plan under section 109(a)(2), and facilitate the implementation of that plan;(3)assist units of local government, regional planning organizations, and nonprofit organizations in advancing the purposes of the Recreation Area by—(A)carrying out programs and projects that recognize, protect, and enhance important resource values within the Recreation Area;(B)establishing and maintaining interpretive exhibits and programs within the Recreation Area;(C)developing recreational and educational opportunities in the Recreation Area in accordance with the purposes of this title;(D)increasing public awareness of, and appreciation for, natural, historic, scenic, and cultural resources of the Recreation Area;(E)ensuring that signs identifying points of public access and sites of interest are posted throughout the Recreation Area;(F)promoting a wide range of partnerships among governments, organizations, and individuals to advance the purposes of the Recreation Area; and(G)ensuring that management of the Recreation Area takes into consideration—(i)local ordinances and land-use plans; and(ii)adjacent residents and property owners;(4)make recommendations to the Secretary regarding the appointment of members to the Advisory Council; and(5)carry out any other actions necessary to achieve the purposes of this title.(e)AuthoritiesSubject to approval by the Secretary, for the purposes of preparing and implementing the management plan, the Partnership may use Federal funds made available under this section—(1)to make grants to the State, political subdivisions of the State, nonprofit organizations, and other persons;(2)to enter into cooperative agreements with, or provide grants or technical assistance to, the State, political subdivisions of the State, nonprofit organizations, Federal agencies, and other interested parties;(3)to hire and compensate staff;(4)to obtain funds or services from any source, including funds and services provided under any other Federal law or program;(5)to contract for goods or services; and(6)to support activities of partners and any other activities that—(A)advance the purposes of the Recreation Area; and(B)are in accordance with the management plan.(f)Terms of office; reappointment; vacancies(1)TermsA member of the Partnership shall be appointed for a term of 3 years.(2)ReappointmentA member may be reappointed to serve on the Partnership on the expiration of the term of service of the member.(3)VacancyA vacancy on the Partnership shall be filled in the same manner in which the original appointment was made.(g)QuorumA quorum shall be eleven members of the Partnership. The operations of the Partnership shall not be impaired by the fact that a member has not yet been appointed as long as a quorum has been attained.(h)Chairperson; proceduresThe Partnership shall elect a chairperson and establish such rules and procedures as it deems necessary or desirable.(i)Service without compensationA member of the Partnership shall serve without compensation.(j)Duties and authorities of secretary(1)In generalThe Secretary shall convene the Partnership on a regular basis to carry out this title.(2)Technical and financial assistanceThe Secretary may provide to the Partnership or any member of the Partnership, on a reimbursable or nonreimbursable basis, such technical and financial assistance as the Secretary determines to be appropriate to carry out this title.(3)Cooperative agreementsThe Secretary may enter into a cooperative agreement with the Partnership, a member of the Partnership, or any other public or private entity to provide technical, financial, or other assistance to carry out this title.(4)Construction of facilities on non-federal land(A)In generalIn order to facilitate the administration of the Recreation Area, the Secretary is authorized, subject to valid existing rights, to construct administrative or visitor use facilities on land owned by a nonprofit organization, local agency, or other public entity in accordance with this Act and applicable law (including regulations).(B)Additional requirementsA facility under this paragraph may only be developed—(i)with the consent of the owner of the non-Federal land; and(ii)in accordance with applicable Federal, State, and local laws (including regulations) and plans.(5)PriorityThe Secretary shall give priority to actions that—(A)conserve the significant natural, historic, cultural, and scenic resources of the Recreation Area; and(B)provide educational, interpretive, and recreational opportunities consistent with the purposes of the Recreation Area.(k)CommitteesThe Partnership shall establish—(1)a Water Technical Advisory Committee to advise the Secretary regarding water-related issues relating to the Recreation Area; and(2)a Public Safety Advisory Committee to advise the Secretary regarding public safety issues relating to the Recreation Area.109.Visitor services and facilities(a)Visitor services(1)PurposeThe purpose of this subsection is to facilitate the development of an integrated visitor services plan to improve visitor experiences in the Recreation Area through expanded recreational opportunities and increased interpretation, education, resource protection, and enforcement.(2)Visitor services plan(A)In generalNot later than 3 years after the date of the enactment of this Act, the Secretary shall develop and carry out an integrated visitor services plan for the Recreation Area in accordance with this paragraph.(B)ContentsThe visitor services plan shall—(i)assess current and anticipated future visitation to the Recreation Area, including recreation destinations;(ii)consider the demand for various types of recreation (including hiking, picnicking, horseback riding, and the use of motorized and mechanized vehicles), as permissible and appropriate;(iii)evaluate the impacts of recreation on natural and cultural resources, water rights and water resource facilities, public roads, adjacent residents and property owners, and utilities within the Recreation Area, as well as the effectiveness of current enforcement and efforts;(iv)assess the current level of interpretive and educational services and facilities;(v)include recommendations to—(I)expand opportunities for high-demand recreational activities, in accordance with the purposes described in section 101;(II)better manage Recreation Area resources and improve the experience of Recreation Area visitors through expanded interpretive and educational services and facilities, and improved enforcement; and(III)better manage Recreation Area resources to reduce negative impacts on the environment, ecology, and integrated water management activities in the Recreation Area;(vi)in coordination and consultation with affected owners of non-Federal land, assess options to incorporate recreational opportunities on non-Federal land into the Recreation Area—(I)in manner consistent with the purposes and uses of the non-Federal land; and(II)with the consent of the non-Federal landowner;(vii)assess opportunities to provide recreational opportunities that connect with adjacent National Forest System land; and(viii)be developed and carried out in accordance with applicable Federal, State, and local laws and ordinances.(C)ConsultationIn developing the visitor services plan, the Secretary shall—(i)consult with—(I)the Partnership;(II)the Advisory Council;(III)appropriate State and local agencies; and(IV)interested nongovernmental organizations; and(ii)involve members of the public.(b)Visitor use facilities(1)In generalThe Secretary may construct visitor use facilities in the Recreation Area.(2)RequirementsEach facility under paragraph (1) shall be developed in accordance with applicable Federal, State, and local—(A)laws (including regulations); and(B)plans.(c)Donations(1)In generalThe Secretary may accept and use donated funds, property, in-kind contributions, and services to carry out this title.(2)ProhibitionThe Secretary may not use the authority provided by paragraph (1) to accept non-Federal land that has been acquired after the date of the enactment of this Act through the use of eminent domain.(d)Cooperative agreementsIn carrying out this title, the Secretary may make grants to, or enter into cooperative agreements with, units of State, Tribal, and local governments and private entities to conduct research, develop scientific analyses, and carry out any other initiative relating to the management of, and visitation to, the Recreation Area.IISAN GABRIEL MOUNTAINS201.DefinitionsIn this title:(1)SecretaryThe term Secretary means the Secretary of Agriculture.(2)Wilderness area or additionThe term wilderness area or addition means any wilderness area or wilderness addition designated by section 203(a).202.National Monument Boundary Modification(a)In generalThe Secretary shall modify the boundaries of the San Gabriel Mountains National Monument in the State to include the approximately 109,167 acres of additional National Forest System land depicted as the Proposed San Gabriel Mountains National Monument Expansion on the map entitled Proposed San Gabriel Mountains National Monument Expansion and dated June 26, 2019.(b)AdministrationOn inclusion of the National Forest System land described in subsection (a), the Secretary shall administer that land as part of the San Gabriel Mountains National Monument in accordance with the laws generally applicable to the Monument and this Act.(c)Management planNot later than 3 years after the date of the enactment of this Act, the Secretary shall consult with State and local governments and the interested public to update the existing San Gabriel Mountains National Monument Plan to incorporate and provide management direction and protection for the lands added to the Monument.203.Designation of Wilderness Areas and Additions(a)DesignationIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following parcels of National Forest System land in the State are designated as wilderness and as components of the National Wilderness Preservation System:(1)Condor peak wildernessCertain Federal land in the Angeles National Forest, comprising approximately 8,207 acres, as generally depicted on the map entitled Condor Peak Wilderness—Proposed and dated June 6, 2019, which shall be known as the Condor Peak Wilderness.(2)San gabriel wilderness additionsCertain Federal land in the Angeles National Forest, comprising approximately 2,032 acres, as generally depicted on the map entitled San Gabriel Wilderness Additions and dated June 6, 2019, which is incorporated in, and considered to be a part of, the San Gabriel Wilderness designated by Public Law 90–318 (16 U.S.C. 1132 note; 82 Stat. 131).(3)Sheep mountain wilderness additionsCertain Federal land in the Angeles National Forest, comprising approximately 13,726 acres, as generally depicted on the map entitled Sheep Mountain Wilderness Additions and dated June 6, 2019, which is incorporated in, and considered to be a part of, the Sheep Mountain Wilderness designated by section 101(a)(29) of the California Wilderness Act of 1984 (16 U.S.C. 1132 note; 98 Stat. 1623; Public Law 98–425).(4)Yerba buena wildernessCertain Federal land in the Angeles National Forest, comprising approximately 6,694 acres, as generally depicted on the map entitled Yerba Buena Wilderness—Proposed and dated June 6, 2019, which shall be known as the Yerba Buena Wilderness.(b)Map and legal description(1)In generalAs soon as practicable after the date of the enactment of this Act, the Secretary shall file a map and a legal description of the wilderness areas and additions with—(A)the Committee on Energy and Natural Resources of the Senate; and(B)the Committee on Natural Resources of the House of Representatives.(2)Force of lawThe map and legal description filed under paragraph (1) shall have the same force and effect as if included in this title, except that the Secretary may correct any clerical or typographical error in the map or legal description.(3)Public availabilityThe map and legal description filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Forest Service.204.Administration of Wilderness Areas and Additions(a)In generalSubject to valid existing rights, the wilderness areas and additions shall be administered by the Secretary in accordance with this section and the Wilderness Act (16 U.S.C. 1131 et seq.), except that any reference in that Act to the effective date of that Act shall be considered to be a reference to the date of the enactment of this Act.(b)Fire management and related activities(1)In generalThe Secretary may take such measures in a wilderness area or addition designated in section 203 as are necessary for the control of fire, insects, or diseases in accordance with—(A)section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)); and(B)House Report 98–40 of the 98th Congress.(2)Funding prioritiesNothing in this title limits funding for fire or fuels management in a wilderness area or addition.(3)Revision and development of local fire management plansAs soon as practicable after the date of the enactment of this Act, the Secretary shall amend, as applicable, any local fire management plan that applies to a wilderness area or addition designated in section 203.(4)AdministrationIn accordance with paragraph (1) and any other applicable Federal law, to ensure a timely and efficient response to a fire emergency in a wilderness area or addition, the Secretary shall—(A)not later than 1 year after the date of the enactment of this Act, establish agency approval procedures (including appropriate delegations of authority to the Forest Supervisor, District Manager, or other agency officials) for responding to fire emergencies; and(B)enter into agreements with appropriate State or local firefighting agencies.(c)GrazingThe grazing of livestock in a wilderness area or addition, if established before the date of the enactment of this Act, shall be administered in accordance with—(1)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and(2)the guidelines contained in Appendix A of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (H. Rept. 101–405).(d)Fish and wildlife(1)In generalIn accordance with section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this title affects the jurisdiction or responsibility of the State with respect to fish or wildlife on public land in the State.(2)Management activities(A)In generalIn furtherance of the purposes and principles of the Wilderness Act (16 U.S.C. 1131 et seq.), the Secretary may conduct any management activities that are necessary to maintain or restore fish or wildlife populations or habitats in the wilderness areas and wilderness additions designated in section 203, if the management activities are—(i)consistent with relevant wilderness management plans; and(ii)conducted in accordance with appropriate policies, such as the policies established in Appendix B of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (H. Rept. 101–405).(B)InclusionsA management activity under subparagraph (A) may include the occasional and temporary use of motorized vehicles, if the use, as determined by the Secretary, would promote healthy, viable, and more naturally distributed wildlife populations that would enhance wilderness values while causing the minimum impact necessary to accomplish those tasks.(C)Existing activitiesIn accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)) and appropriate policies (such as the policies established in Appendix B of House Report 101–405), the State may use aircraft (including helicopters) in a wilderness area or addition to survey, capture, transplant, monitor, or provide water for a wildlife population, including bighorn sheep.(e)Buffer zones(1)In generalCongress does not intend for the designation of wilderness areas or wilderness additions by section 203 to lead to the creation of protective perimeters or buffer zones around each wilderness area or wilderness addition.(2)Activities or uses up to boundariesThe fact that nonwilderness activities or uses can be seen or heard from within a wilderness area or wilderness addition designated by section 203 shall not, of itself, preclude the activities or uses up to the boundary of the wilderness area or addition.(f)Military activitiesNothing in this Act precludes—(1)low-level overflights of military aircraft over the wilderness areas or wilderness additions designated by section 203;(2)the designation of new units of special airspace over the wilderness areas or wilderness additions designated by section 203; or(3)the use or establishment of military flight training routes over wilderness areas or wilderness additions designated by section 203.(g)HorsesNothing in this title precludes horseback riding in, or the entry of recreational or commercial saddle or pack stock into, an area designated as a wilderness area or wilderness addition by section 203—(1)in accordance with section 4(d)(5) of the Wilderness Act (16 U.S.C. 1133(d)(5)); and(2)subject to such terms and conditions as the Secretary determines to be necessary.(h)Law enforcementNothing in this title precludes any law enforcement or drug interdiction effort within the wilderness areas or wilderness additions designated by section 203 in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.).(i)WithdrawalSubject to valid existing rights, the wilderness areas and additions designated by section 203 are withdrawn from—(1)all forms of entry, appropriation, and disposal under the public land laws;(2)location, entry, and patent under the mining laws; and(3)operation of the mineral materials and geothermal leasing laws.(j)Incorporation of acquired land and interestsAny land within the boundary of a wilderness area or addition that is acquired by the United States shall—(1)become part of the wilderness area or addition in which the land is located; and(2)be managed in accordance with this section, the Wilderness Act (16 U.S.C. 1131 et seq.), and any other applicable laws (including regulations).(k)Climatological data collectionIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) and subject to such terms and conditions as the Secretary may prescribe, the Secretary may authorize the installation and maintenance of hydrologic, meteorologic, or climatological collection devices in a wilderness area or addition if the Secretary determines that the facilities and access to the facilities is essential to a flood warning, flood control, or water reservoir operation activity.(l)Authorized eventsThe Secretary of Agriculture may authorize the Angeles Crest 100 competitive running event to continue in substantially the same manner and degree in which this event was operated and permitted in 2015 within additions to the Sheep Mountain Wilderness in section 203 of this Act and the Pleasant View Ridge Wilderness Area designated by section 1802 of the Omnibus Public Land Management Act of 2009, provided that the event is authorized and conducted in a manner compatible with the preservation of the areas as wilderness.205.Designation of Wild and Scenic Rivers(a)DesignationSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end the following:(__)East Fork San Gabriel River, CaliforniaThe following segments of the East Fork San Gabriel River, to be administered by the Secretary of Agriculture in the following classes:(A)The 10-mile segment from the confluence of the Prairie Fork and Vincent Gulch to 100 yards upstream of the Heaton Flats trailhead and day use area, as a wild river.(B)The 2.7-mile segment from 100 yards upstream of the Heaton Flats trailhead and day use area to 100 yards upstream of the confluence with Williams Canyon, as a recreational river.(__)North Fork San Gabriel River, CaliforniaThe 4.3-mile segment of the North Fork San Gabriel River from the confluence with Cloudburst Canyon to 0.25 miles upstream of the confluence with the West Fork San Gabriel River, to be administered by the Secretary of Agriculture as a recreational river.(__)West Fork San Gabriel River, CaliforniaThe following segments of the West Fork San Gabriel River, to be administered by the Secretary of Agriculture in the following classes:(A)The 6.7-mile segment from 0.25 miles downstream of its source near Red Box Gap in sec. 14, T. 2 N., R. 12 W., to the confluence with the unnamed tributary 0.25 miles downstream of the power lines in sec. 22, T. 2 N., R. 11 W., as a recreational river.(B)The 1.6-mile segment of the West Fork from 0.25 miles downstream of the powerlines in sec. 22, T. 2 N., R. 11 W., to the confluence with Bobcat Canyon, as a wild river.(__)Little Rock Creek, CaliforniaThe following segments of Little Rock Creek and tributaries, to be administered by the Secretary of Agriculture in the following classes:(A)The 10.3-mile segment from its source on Mt. Williamson in sec. 6, T. 3 N., R. 9 W., to 100 yards upstream of the confluence with the South Fork Little Rock Creek, as a wild river.(B)The 6.6-mile segment from 100 yards upstream of the confluence with the South Fork Little Rock Creek to the confluence with Santiago Canyon, as a recreational river.(C)The 1-mile segment of Cooper Canyon Creek from 0.25 miles downstream of Highway 2 to 100 yards downstream of Cooper Canyon Campground, as a scenic river.(D)The 1.3-mile segment of Cooper Canyon Creek from 100 yards downstream of Cooper Canyon Campground to the confluence with Little Rock Creek, as a wild river.(E)The 1-mile segment of Buckhorn Creek from 100 yards downstream of the Buckhorn Campground to its confluence with Cooper Canyon Creek, as a wild river..(b)Water resource facilities; and water use(1)Water resource facilities(A)DefinitionIn this section, the term water resource facility means irrigation and pumping facilities, dams and reservoirs, flood control facilities, water conservation works and facilities, including debris protection facilities, sediment placement sites, rain gauges and stream gauges, water quality facilities, recycled water facilities and water pumping, conveyance distribution systems, water storage tanks and reservoirs, and water treatment facilities, aqueducts, canals, ditches, pipelines, wells, hydropower projects, and transmission and other ancillary facilities, groundwater recharge facilities, water conservation, water filtration plants, and other water diversion, conservation, groundwater recharge, storage, and carriage structures.(B)No effect on existing water resource facilitiesNothing in this section shall alter, modify, or affect—(i)the use, operation, maintenance, repair, construction, destruction, reconfiguration, expansion, relocation or replacement of a water resource facility downstream of a wild and scenic river segment designated by this section, provided that the physical structures of such facilities or reservoirs shall not be located within the river areas designated in this section; or(ii)access to a water resource facility downstream of a wild and scenic river segment designated by this section.(C)No effect on new water resource facilitiesNothing in this section shall preclude the establishment of a new water resource facilities (including instream sites, routes, and areas) downstream of a wild and scenic river segment.(2)LimitationAny new reservation of water or new use of water pursuant to existing water rights held by the United States to advance the purposes of the National Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.) shall be for nonconsumptive instream use only within the segments designated by this section.(3)Existing lawNothing in this section affects the implementation of the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).206.Water rights(a)Statutory constructionNothing in this Act, and no action to implement this Act—(1)shall constitute an express or implied reservation of any water or water right, or authorizing an expansion of water use pursuant to existing water rights held by the United States, with respect to the land designated as a wilderness area or wilderness addition by section 203 or land adjacent to the wild and scenic river segments designated by the amendment made by section 205;(2)shall affect, alter, modify, or condition any water rights in the State in existence on the date of the enactment of this Act, including any water rights held by the United States;(3)shall be construed as establishing a precedent with regard to any future wilderness or wild and scenic river designations;(4)shall affect, alter, or modify the interpretation of, or any designation, decision, adjudication or action made pursuant to, any other Act; or(5)shall be construed as limiting, altering, modifying, or amending any of the interstate compacts or equitable apportionment decrees that apportions water among or between the State and any other State.(b)State water lawThe Secretary shall comply with applicable procedural and substantive requirements of the law of the State in order to obtain and hold any water rights not in existence on the date of the enactment of this Act with respect to the San Gabriel Mountains National Monument, wilderness areas and wilderness additions designated by section 203, and the wild and scenic rivers designated by amendment made by section 205.